Citation Nr: 0122927	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
genital herpes.


REPRESENTATION

Appellant represented by:	Sheldon B. Nagelberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

By its decision, dated October 22, 1998, the Board of 
Veterans' Appeals (Board) denied entitlement of the veteran 
to an increased (compensable) rating for genital herpes.  
That decision was thereafter appealed to the United States 
Court of Appeals for Veterans Claims (Court).  By its order, 
dated October 19, 2000, the Court vacated the Board's 
decision of October 1998 and remanded the matter to the Board 
for further action.  The basis for the Court's action was 
that, pursuant to the holding in Stegall v. West, 11 Vet. 
App. 268 (1998), the Board had erred in failing to ensure 
that the RO had complied with its earlier directive, 
contained in its October 1997 remand, to provide a rationale 
for the selection of an analogous diagnostic code for the 
rating of the veteran's service-connected genital herpes, 
notwithstanding the fact that the Board had furnished such a 
rationale in its October 1998 decision.


REMAND

As the Court has mandated that additional action be 
undertaken by the RO so that a rationale may be provided for 
the selection of alternate diagnostic rating criteria for the 
rating of the veteran's genital herpes, a remand of the case 
to the RO is in order.

As well, it is noteworthy that, during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, implementing 
regulations have been issued at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law and regulations 
with respect to the matter on appeal.  The end result is that 
the veteran has not been informed of the VCAA and regulatory 
provisions that may have applicability to the issue herein 
presented, and he therefore may have been denied the 
opportunity to formulate appropriate argument and/or to 
submit all applicable evidence on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The issue of the rating to be assigned initially for the 
veteran's genital herpes is one governed by the holding of 
the Court in Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found.)  The record does not reflect that the holding 
in Fenderson was considered by the RO in its adjudication of 
the veteran's claim for an initial rating in excess of 0 
percent for genital herpes, thereby warranting further action 
by the RO.  Moreover, as the last VA examination was 
conducted in mid 1998, another examination will be ordered to 
determine the current severity of the disability.

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claim for an 
initial rating in excess of 0 percent for 
genital herpes.  The RO should further 
inform the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of such claim.  
Such evidence may be of a lay or medical 
variety, including statements from 
medical professionals, friends or family 
members, or his employer or co-workers.  
Such evidence should be relevant to the 
question of the level of severity of the 
veteran's genital herpes from April 1989 
to the present.

3.  In addition, the veteran should be 
contacted by the RO through his attorney 
for the specific purpose of requesting 
that he provide a listing of the names 
and addresses of those VA and non-VA 
medical professionals or institutions who 
have evaluated and/or treated him for 
genital herpes from April 1989 to the 
present.  The approximate dates of any 
such evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  When the above development has been 
completed, the veteran should be afforded 
a VA skin examination.  The claims folder 
and a copy of this Remand should be made 
available to the examiner for review 
before or at the time of the examination.  
All indicated tests and studies should be 
accomplished.

The examiner should answer the following 
questions with regard to service 
connected genital herpes

I.  Is the veteran on any medication 
for this condition?

II.  What current treatment is he 
receiving for the condition?

III.  How often does the veteran 
have outbreaks of herpes and what is 
the duration of each outbreak?  When 
was the last time an outbreak 
occurred?

IV.  What symptoms does the veteran 
have attributable to his genital 
herpes?  

V.  In particular, does the veteran 
experience exfoliation, exudation or 
itching; and, if so, is each slight, 
moderate or severe?

VI.  Does the condition cause 
crusting or systemic or nervous 
manifestations?  Is it exceptionally 
repugnant?  Is there marked 
disfigurement?

VII.  Are there any scars resulting 
from the condition?  If not, there 
is no need to answer the following 
questions.  If so, are they poorly 
nourished?  Are any scars more 
analogous to burn scars, second or 
third degree or to superficial 
scars?  If analogous to second or 
third degree burn scars, indicate 
which and note the area of 
involvement in square inches or 
square centimeters?  Do any scars 
ulcerate repeatedly?  Are any scars 
tender or painful on objective 
demonstration?  Do any scars cause 
limitation of function of the part 
affected?  If so, describe any loss 
of function, including the frequency 
of same.

5.  Lastly, the RO should adjudicate the 
issue of the veteran's entitlement to an 
initial rating in excess of 0 percent for 
genital herpes from April 1989 to the 
present, on the basis of all the evidence 
on file and all governing legal 
authority, including the VCAA, the 
implementing regulations and Fenderson, 
supra.  With respect to such 
adjudication, the RO must within the 
rating decision itself adopt a rationale 
setting forth in detail the reasons for 
its selection of an analogous diagnostic 
code with which to rate the severity of 
the veteran's service-connected genital 
herpes.  If the benefit sought on appeal 
is not granted, the veteran and his 
attorney should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



